               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


ALLEN ALEXANDER PARKS,                    )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )      Case No. CIV-18-892-D
                                          )
BRYAN JONES, et al.,                      )
                                          )
              Defendants.                 )


                                        ORDER

       This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 11] issued by United States Magistrate Judge Gary M. Purcell pursuant to 28

U.S.C. § 636(b)(1)(B)-(C).     Upon initial screening of the Complaint, Judge Purcell

recommends a dismissal of this civil rights action brought under 42 U.S.C. § 1983, based

on the pendency of a related state-court criminal case and the abstention doctrine of

Younger v. Harris, 401 U.S. 37 (1971). Plaintiff has filed a timely objection [Doc. No. 14].

The Court must make a de novo determination of portions of the Report to which a specific

objection is made, and may accept, modify, or reject the recommended decision. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff, a state prisoner appearing pro se and in forma pauperis, brings this action

to recover damages and equitable relief for alleged violations of his constitutional rights

by an unlawful arrest (without probable cause) and an illegal search and seizure of evidence
from his residence by Oklahoma City police officers.1 Taking judicial notice of state court

records, Judge Purcell finds that Plaintiff’s arrest and conviction on related charges are the

subject of an ongoing criminal case, State v. Parks, No. CF-2016-7670 (Okla. Cty., Okla.),

currently pending before the Oklahoma Court of Criminal Appeals (No. F-2018-628), and

that other conditions for the application of Younger abstention are met. Judge Purcell thus

recommends that the Court abstain from exercising jurisdiction over Plaintiff’s action at

this time, and dismiss it without prejudice to a future filing.

       Plaintiff disagrees with Judge Purcell’s findings and conclusion in only one respect.2

Plaintiff states that he has asserted a claim of excessive force (based on tight handcuffing

and abusive treatment by the arresting officers) that is not dependent on the outcome of his

criminal case.      Plaintiff contends Count II of the Complaint, which alleges a use of

excessive force in violation of the Fourth and Fourteenth Amendments (Compl. at 7), “must

be allowed to independantly [sic] proceed at this current time against Bryan Jones [the

arresting officer] and Jones’ detective partner [who assisted in the arrest].” See Pl.’s Obj.,

¶ 3 (emphasis omitted).


       1
           A claim alleging malicious prosecution by the arresting officer and the Oklahoma County
district attorney’s office is not stated in the body of the Complaint but is mentioned in attached
papers and a motion to amend the Complaint [Doc. No. 6]. Plaintiff filed his § 1983 action using
a required complaint form, but attached a handwritten complaint (with inconsistent enumeration
of claims) and nine declarations and other materials spanning more than 80 pages. Were the case
to proceed, the Court would require Plaintiff to file a concise pleading that complies with Fed. R.
Civ. P. 8(a).
       2
          Although Plaintiff contends Judge Purcell overlooked a claim of malicious prosecution
(see supra note 1), Plaintiff concedes this alleged error is “moot” because his criminal case “is still
being litigated.” See Obj., ¶ 2. The Court construes this as a concession that any malicious
prosecution claim is barred by Heck (see infra note 3) or appropriate for abstention.

                                                  2
       Upon de novo consideration of Judge Purcell’s findings in light of Plaintiff’s

objection, the Court concurs in the conclusion that Younger abstention applies and that this

action should be held in abeyance to permit a future filing, if appropriate, after the state

criminal case against Plaintiff reaches a final disposition.3 Although Plaintiff is correct

that his criminal case may not resolve his excessive force claim, the question presented is

whether the conditions for abstention are met. The Younger abstention doctrine requires

federal courts to decline jurisdiction due to considerations of comity and federalism. See

Joseph A. ex rel. Wolfe v. Ingram, 275 F.3d 1253, 1267 (10th Cir. 2002) (“Once a court

finds that the required conditions are present, abstention is mandatory.”); Amanatullah v.

Colo. Bd. of Med. Examiners, 187 F.3d 1160, 1163 (10th Cir. 1999) (“Younger abstention

is non-discretionary; it must be invoked once the three conditions are met . . . .”); see also

Mitchum v. Foster, 407 U.S. 225, 243 (1972) (§ 1983 does not alter “the principles of

equity, comity and federalism” that underlie Younger abstention).

       Of the three prerequisites for Younger abstention, only the second one listed by

Judge Purcell – that the state court provides an adequate forum to hear the federal claim –

is implicated by Plaintiff’s objection to a dismissal of his excessive force claim. The focus

of this prong is “‘whether [the] claims could have been raised in the pending state



       3
          In addition to the applicability of Younger abstention, Plaintiff’s wrongful arrest claim
may also be barred by Heck v. Humphrey, 512 U.S. 477 (1994), which prohibits a plaintiff from
pursuing a § 1983 action that would necessarily imply the invalidity of a criminal conviction unless
the conviction has been invalidated. See Carbajal v. Hotsenpiller, 524 F. App’x 425, 428 (10th
Cir. 2013) (unpublished); Bryner v. Utah, 429 F. App’x 739, 744 (10th Cir. 2011) (unpublished);
Esquibel v. Williamson, 421 F. App’x 813, 817 (10th Cir. 2010); Johnson v. Pottawotomie Tribal
Police Dep.’t, 411 F. App’x 195, 198 (10th Cir. 2011) (unpublished).

                                                 3
proceedings.’” J.B. ex rel. Hart v. Valdez, 186 F.3d 1280, 1292 (10th Cir. 1999) (quoting

Moore v. Sims, 442 U.S. 415, 425 (1979)) (emphasis added in Hart); accord Goings v.

Sumner Cty. Dist. Atty’s Office, 571 F. App’x 634, 638 (10th Cir. 2014) (unpublished).4 It

is unclear whether Plaintiff has asserted his excessive force claim in the context of his

criminal case, but it appears the substance of the claim could have been raised.

           Liberally construing Plaintiff’s pro se filings, he claims the arresting police

officers lacked a factual or legal basis to arrest him on the criminal charges in his state case

(aggravated assault and battery) and, instead, acted maliciously to cause harm. In support

of his excessive force claim, Plaintiff alleges that the officers initially applied handcuffs in

a painful manner to coerce him to make a statement and agree to interrogation. See Pl.’s

Decl. A [Doc. No. 1-2] at 7; Decl. B [Doc. No. 1-3] at 5. He alleges that, after he was

interviewed, the officers again applied the handcuffs to inflict pain for the sole purpose of

“cruel and unusual excessive force punishment” and as “special punishment.” Decl. A at

16-17. These allegations do not comport with the Fourth Amendment standard governing

his excessive force claim. See Pauly v. White, 874 F.3d 1197, 1214-15 (10th Cir. 2017):

Havens v. Johnson, 783 F.3d 776, 781 (10th Cir. 2015). However, Plaintiff is the master

of his claim. See Karnes v. Boeing Co., 335 F.3d 1189, 1192-93 (10th Cir. 2003); see also

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

       The question presented in assessing the application of Younger abstention is not

whether Plaintiff is likely to succeed on his constitutional claim in state court. “The



       4
           Unpublished opinions cited pursuant to Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).

                                                 4
relevant question is whether the would-be federal plaintiff has the opportunity to raise his

federal claims in state court.” Gates v. Strain, 885 F.3d 874, 880 (5th Cir. 2018), pet. cert.

filed, No. 18-669 (Aug. 28, 2018) (citing Moore, 442 U.S. at 425) (emphasis in original).

The Court finds that the premise of Plaintiff’s claim could be presented in his state criminal

proceeding and, thus, the prerequisites for Younger abstention are satisfied.

       The Court further finds, however, that under the circumstances – where Plaintiff

seeks damages that are unavailable in the state court case – the proper disposition of the

federal action is a stay rather than dismissal. See Myers v. Garff, 876 F.2d 79, 81 (10th

Cir. 1989) (“Although the Younger abstention doctrine may require a federal court to

withhold action on damage claims in certain circumstances, the district court at most should

have stayed rather than dismissed those claims because they cannot be redressed in the

pending state proceedings.”) (footnote omitted) (citing Deakins v. Monaghan, 484 U.S.

193, 202 (1988)); see also D.L. v. Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th

Cir. 2004) (“The rationale for Younger abstention can be satisfied . . . by just staying

proceedings on the federal damages claim until the state proceeding is final.”); Buck v.

Myers, 244 F. App’x 193, 198 (10th Cir. 2007) (unpublished) (“Where the plaintiff in the

federal suit seeks damage relief and the Younger factors are met, the district court should

stay federal proceedings on the damage claims, not dismiss the action altogether.”).

Therefore, the Court will stay this case and administratively close it until the state court

criminal proceeding reaches a final conclusion.




                                              5
       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 11] is ADOPTED in substantial part, as set forth herein. This action is STAYED

pending the final conclusion of Plaintiff’s state-court criminal proceeding. An appropriate

Administrative Closing Order shall be entered.

       IT IS SO ORDERED this 15th day of January 2019.




                                            6
